 MOVING PICTURE MACHINE OPERATORS, LOCAL 224Moving Picture Machine Operators' Protective UnionLocal 224, International Alliance of TheatricalStage Employees and Moving Picture Machine Op-erators of the United States and Canada, AFL-CIO, and Fremar Corporation, t/a K-B Theatres.Case 5-CB 2434September 27, 1978DECISION AND ORDERBY MFMBERS PENELLO. MURPHY, AND TRUESI)AI.EOn May 19, 1978, Administrative Law Judge Her-bert Silberman issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief. and Respondent fileda brief in opposition thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority3 in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint herein be, and it hereby is,dismissed in its entirety.DECISIONSI A ITEMNI OI 'rlFr CASEHERBER1 SlI.BERMAN, Administrative Law Judge: Upona charge filed by Fremar Corporation, t/a K B Theatres,herein called the Company, on October 12, 1977, a com-plaint was issued on December 6. 1977, alleging that Re-spondent, Moving Picture Machine Operators' ProtectiveUnion Local 224. International Alliance of Theatrical StageEmployees and Moving Picture Machine Operators of theUnited States and Canada, AFL-CIO, herein called theUnion, has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(b)(3) of the NationalLabor Relations Act, as amended. In substance, the com-plaint, as amended at the hearing, alleges that since Octo-her 7, 1977, Respondent, which is the recognized collective-bargaining representative of the Company's projectionistsemployed in its theatres in Washington, D.C., Maryland,and Virginia, unlawfully has refused to bargain collectivelywith the Company by insisting that its most recent agree-ment with the Company, effective from April 16, 1975,through September 30, 1977, had automatically reneweditself although the Company had served timely notice uponthe Union of its desire to terminate the agreement. Respon-dent filed an answer denying that it has engaged in thealleged unfair labor practices. A hearing in this proceedingwas held on March 20, 1978, in Washington, D.C. Briefswere filed with me on behalf of General Counsel and Re-spondent.2Upon the entire record in this case, and from my obser-vation of the witnesses and their demeanor, I make the fol-lowing:FINDINGS OF FACI1. JURISDI('I'IONAI .FINDIN(; SRespondent is a labor organization within the meaning ofSection 2(5) of the Act. Respondent is the recognized col-lective-bargaining representative of a unit of the Company'semployees, and this proceeding arises out of a controversybetween Respondent and the Compan5 as to whether theirmost recent collective-bargaining agreement had automati-cally renewed itself. The Company, a Maryland corpora-tion, operates movie theatres in Washington, D.C., inMaryland, and in Virginia. In a recent case, based uponcharges filed by the Union, the Board has asserted jurisdic-tion over the Company, Frenlar Corporation, dlh/a K. B.Theatres. 224 NLRB 1411 (1976). No evidence having beenadduced indicating any change in Respondent's business, Ifind that the Company is an employer within the meaningof Section 2(2) engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. IIE ALI.EG(ED UNFAIR I.AB()R PR(AC'II( SA. BackgroundThe principal witnesses at the hearing herein were Leon-ard D. Sanford, the Union's business representative: Mar-vin Goldman, owner and president of the Company: andRobert F. Rolnick, the Company's attorney. There aresome conflicts between the testimony of Sanford and thetestimony of Goldman and Rolnick, although the differ-ences are not critical to the decision herein. I am of theopinion that Sanford, who in answering questions directedto him tended to expand upon the facts as he rememberedthem to include justifications for Respondent's conduct,was a less reliable witness than Goldman and Rolnick, whowere direct and forthright witnesses and gave their testi-mony without equivocation. The summary of the evidencestated below is based upon my resolution of the conflicts inthe testimony of the witnesses who appeared at the hearing.I The complaint in par 6 states: "By letter dated July 28. 1977, the Com-panN served notice on the Respondent of its desire to enter into negotiationsfor modifications in the existing collective-bargaining agreement " However.the letter referred to states that the Company "desires to terminate the con-tract" and not that it desires to enter into negotiations for modifications ofthe agreement.2 No objections having been filed thereto. General Counsel's motion, datedApril 17, 1978, to correct the transcript of the record in this proceeding ishereb) granted.238 NLRB No. 73507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union. which is a small organization with its busi-ness representative Sanford its only paid functionary, em-ploys no clerical workers. Its letters are typed and its otherclerical functions discharged by Sanford and the unpaidelected officials. As no one is regularly in the office duringnormal working hours, the Company subscribes to a 24-hour answering service. Mail is delivered to a desk in theoffice. Generally. Sanford opens the mail and distributesthe letters by placing them in the boxes for various officials.If Sanford is not in the office, another official of the Unionwill open and distribute the mail.The Union is governed by a seven-man executive boardwhose membership also constitutes the Union's wage-scalecommittee. Sanford, who has been on the executive boardand the wage-scale committee since about 1965. has beenthe principal spokesman for the Union in all contract nego-tiations and attends all bargaining sessions. Normally themembership gives the executive board unrestricted author-ity to negotiate collective-bargaining agreements. The ex-ecutive board had such authority in connection with themost recent contract entered into with the Company. Ac-cording to Sanford, at least two members of the executiveboard are required to attend each negotiating session. San-lord alone does not have authority to negotiate contractterms on behalf of the Union.'The Union has been the representative of the Company'smotion picture projectionists for many years, and therehave been a series of agreements between the Union andthe Company covering such employees.4The most recentagreement between the Union and the Company was forthe term from April 16. 1975, through September 30, 1977,subject to automatic yearly extensions. The agreement wasexecuted by Marvin Goldman on behalf of the Companyand by Leonard Sanford and Milton Crump on behalf ofthe Union.' The agreement contains the following languagein its concluding paragraph:...this agreement shall continue in effect from April16 1975 through September 30, 1977, and shall con-tinue in effect from year to year after September 30,1977, unless either party serves notice in writing sixty(60) days prior to the expiration date of the contract orextensions thereof'. or [sic] a desire fbr termination of'or for changes in the agreement.Prior agreements between the parties also had automaticrenewal provisions but no prior agreement had ever re-newed itself. With respect to all prior collective-bargainingagreements, the Union had taken appropriate, timely actionto prevent their renewal by serving upon the Companywritten notice of its desire to renegotiate an agreement. In1 Mars in Goldman testified that at all formal negotiating sessions with theCompany the Union was represented by Sanford and other officials.4There had been a period when the agreements were with an employerassociation of which the Company was a member.5 Sanford testified that he alone does not have the authority to amend theagreement and any amendment thereof requires the concurrence of the ex-ecutive board. There was introduced in evidence a document dated February20. 1976, bearing the signatures only of Goldman and Sanford which statescertain wage rates and language which purports to be a union-security clausesubject to an ambiguous exception. No evidence was adduced describinghow this instrument came into being. Only a few questions were directed toSanobrd regarding the meaning of this document which did little to explainits purpose and application.all cases such service was made by registered or certifiedmail with return receipt requested.B. Notice of Termination of ContractAlthough prior to 1977 the Union always had taken theinitiative to prevent its collective-bargaining agreementswith the Company from renewing themselves, it decidedthat it would permit its most recent agreement automati-cally to be extended for an additional year. However, theCompany wished to renegotiate the provisions of the agree-ment and attempted to serve upon the Union a noticewhich would terminate their agreement as of its expirationdate on September 30, 1977. In respect thereto, Evelyn Jay-son, Marvin Goldman's secretary, testified that on July 28,1977, Goldman dictated to her and she typed the followingletter:July 28th, 1977Mr. Leonard SanfordMotion Picture Machine Operators Local 2242120 Bladensburg Rd. NE (108)Washington, D.C. 20018Dear Leonard:According to the provisions of the existing contract,K-B Theatres and its affiliates desires to terminate thecontract between itself and Local 224 as provided forin the Notices to Parties, Page 16 of the document.Very truly yoursK B THEATRESMarvin GoldmanAfter Goldman signed the letter, she put it into an envelopeaddressed to the Union, affixed the postage, and placed theenvelope in the box maintained in the Company's office foroutgoing mail. Evelyn Jayson did not herself deposit theletter in a postal service mailbox. She testified that normallythe receptionist who usually leaves the office 2 to 3 minutesbefore 5 o'clock takes the outgoing mail with her and de-posits the mail in a postal service mailbox that is main-tained on the street near the Company's offices. The lastscheduled pickup from that mailbox is 5 p.m., but Ms. Jay-son, based on personal experience, believes that the mail isnormally removed therefrom later than 5 p.m. As the lastday for timely service of the notice, in accordance with theprovisions of the agreement, was Monday, August 1, 1977,if the letter had been deposited in the mailbox at about 5p.m. on Thursday, July 28, whether picked up by the mail-man that day or the next day, in the usual course of theoperations of the post office, it should have been deliveredto the Union's offices by Monday, August 1. However, San-ford testified that the letter was never received by theUnion, and Jayson testified that the letter was never re-turned to the Company.General Counsel argues:As a general proposition, proof of mailing of a letterproperly addressed and stamped raises a rebuttablepresumption that it was received. Should a party pre-508 MOVING PICTURE MACHINE OPERATORS. LOCAL 224sent evidence tending to show nonreceipt, a question ispresented for the trier of fact. Columbia Finance Com-panv v. Worthy, 141 A. 2d 185 (D.C. Mun. App..1958); Kolker v. Blggs, 99 A. 2d 743 (Md. Ct. of Ap-peals, 1953). Generally, however. to rebut the pre-sumption, something more than a mere denial by theperson to whom the mail is addressed is required. Thatis, it must be shown that the usual custom of dealingwith mail was followed at the time in question. Toome3sv. Districr of Columbia. 315 A.2d 565 (D.C. Ct. of Ap-peals. 1974). In this case. Sanford admitted that othersin the office sometimes were involved in processing themail delivered to local 224. It is entirely possible thatthe mail may have been misplaced by one of thosepersons. No evidence was presented by Local 224 con-cerning who was responsible for opening and distribut-ing the mail during the period when notice may havebeen received, whether the usual custom was followedduring the time in question, etc. Consequently, San-ford's statement that he had never received the lettermay be correct, but should not be viewed as sufficientto rebut the presumption of receipt. Accordingly, theAdministrative Law Judge could find that the noticesent by K-B was received by the Union in which casethere would be no question that it was timely.Contrary to General ('ounsel, there is no reason in this caseto presume that the Company's July 28 letter was receivedby the Union. General Counsel did not conclusively estab-lish that the letter had been mailed. The testimony is thatMs. Jayson, who typed the letter, placed the letter in theCompany's outgoing mailbox. There is no evidence that theletter in fact was deposited in a postal service mailbox. Allthat was established is that if the Company's normal officeprocedures were followed the receptionist would havemailed the letter. The receptionist was not called as a wit-ness. The possibility is as great that the letter was nevermailed as that it "may have been misplaced" by a unionofficial. For the purposes of this case, however, I find thatthe Company's July' 28 letter was mailed to but was notreceived by the Union.On August 2, Marvin Goldman telephoned Leonard San-ford. Goldman asked Sanford if Sanford had received hisletter, and Sanford replied that he had not., Goldman thentold Sanford that Goldman had written a letter to opennegotiations for a new contract. Goldman also told Sanfordthat he had retained Robert Rolnick of the Danzansky.Dickey law firm to represent him and asked Sanford to callRolnick. Sanford responded that Goldman should haveRolnick call him. Goldman further testified that after hisconversation with Sanford "I called Mr. Rolnick and in-formed him of my conversation with Mr. Sanford" and in-structed Rolnick to telephone Sanford.'6Goldman further testified. "And I am not sure, but I think I said. 'Well,then I think I'll send you another copy.' " However. Goldman did not mailanother copy of the letter to the Union.7 The information received by Goldman during his conversation with San-ford on August 2 that the tinion had not received his letter of Jul_ 28. if notactually conveyed to Rolnick hy (Goldman. is. nevertheless. imputed to Rol-nick, who acted as agent for the Company in coinection with the subsequenttransactions with the Union.C. Subsequent TransactionsRobert Rolnick testified that in the first week of August1977 he was informed that Sanford would be unavailable tomeet with him until after Labor Day. In September, aftertelephone conversations with Sanford and the Union's at-tornes, George Driesen, a meeting was scheduled for Sep-tember 23. Rolnick testified that "I told [Driesen] that wehad a difficult problem, that K-B Theatres had been oper-ating at a substantial loss ... I said that it was going to bea difficult negotiation, and that I wanted him to know that,coming in."The September 23 meeting, which lasted about I hour,was attended by Rolnick, Sanford, George Driesen, andUnion President Milton Crump. Rolnick opened the meet-ing by describing the Company's difficult financial circum-stances. He stated, however, that he did not have a com-plete picture of the Company's financial condition and waswaiting for the Company to furnish him with additionalinformation. He further informed the union representativesthat he was not then prepared to make an offer but wantedthem to know that the offer would be to reduce wages be-low present levels. There was the discussion as to whetherthe financial information could be turned over only to at-torney George Driesen and not to the other union represen-tatives because of the Company's desire to maintain theconfidentiality of the financial data. The meeting endedwith an undertaking by Rolnick to send the Company'sproposal to Driesen before the next meeting.Also, at the September 23 meeting, Sanford stated thatthe Union was reasonable, that it seeks to work with theemployer, and after reviewing the Company's financialstatement it certainly would be willing to talk with the em-ployer to see whether there was any area where it couldhelp. According to Rolnick. "Mr. Sanford asked mewhether I wanted to bargain in good faith, or whether I justwanted to make it a take-it-or-leave-it proposition. I toldhim I had no intention of coming in with a take-it-or-leave-it proposition. I wanted to bargain in good faith.",On October 3, Rolnick caused to be delivered to Sanfordand Driesen the following letter:K -B Theatres proposes the following changes in theAgreement which recently expired:1. Term of New Agreement-One year from rati-fication.2. Overtime-All references to overtime shall beamended to reflect overtime after forty (40) hourswork in any one week.3. Guarantees-All references to guarantee ofhours shall be deleted.4. Wage Rates-Single house, first run, $4.80($4.20 Platter System): Single house, second run,$4.15; Twin house, $5.20 ($4.90 Platter System); Tri-ple house. $6.35 ($5.55 Platter System): Cerberus.$6.15: Janus, $4.50: Drive-in $4.20.8 According to Sanlord. the union representatives were suspicious of thetactics that Rolnick might use. because his laws firm represented anothertheatre owner, who precipitated a stnke as a result of which the lnion "lostthat circuit of theatres. even though we picketed and spent many. manythousands of dollars."509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese wage rates shall apply to all employees work-ing in the Company's booths during the payroll pe-riod ending in the week in which this offer is made.5. New Hire- All employees who did not workduring the foregoing week shall be paid as follows:Single house. $3.50: Twin house, $4.00: Triplehouse. $4.50: Drive-In $3.50.This will also confirm the date of October 7. 1977. at10:00 a.m., in this office, for our meeting.The Union responded by sending to the Company andRolnick the following reply:We were recently contacted by Mr. Robert F. Rol-nick, who stated he was representing K B Theatres.Mr. Rolnick mailed to us a contract proposal, ostensi-bly on your behalf.The present contract on its last page states in part:[T]his agreement shall continue in effect from April16, 1975, through September 30. 1977, and shall con-tinue in effect from year to year after September 30,1977. unless either party serves notice in writingsixty (60) days prior to the expiration date of thecontract or extensions thereof, or a desire for termi-nation of or fbr changes in the agreement.The union did not receive such a written notificationwithin the period specified by the contract. While wehave done you the courtesy of reading Mr. Rolnick'sproposal, please be advised that the union is unwillingto waive its right to keep the current contract in effectuntil September 30, 1978.We note that you intend to implement your proposalin the next payroll period. This letter is to advise youthat in the event you cease to comply with the provi-sions of our contract, we will institute legal actionagainst you in the courts for injunctive relief, back pay.punitive damages and attorneys' fees. We will also seekredress before the Labor Board.On October 7. 1977, there was a final meeting with Rol-nick. Present in addition to Rolnick were George Driesen,Sanfbrd, Milton Crump, and the Union's first vice pres-ident. Coral Baldwin. Rolnick began to discuss the Compa-ny's losses. He was interrupted by Driesen, who askedwhether Rolnick had received the Union's letter, and whenRolnick said that he had not, Driesen showed him a copy.According to Rolnick, "I think I expressed some shock, andsaid that this was the first time ...that this issue about areopener had been raised."? Driesen informed Rolnick thatthe Union was willing to talk with him but wanted him tounderstand that the Union's position was that it had a con-tract and it was not about to reopen or negotiate to animpasse. The meeting ended with a threat by Rolnick thathe was going to file unfair labor practice charges with theNational Labor Relations Board. Before the union repre-9 On August 2, Goldman learned from his conversation with Sanfoird thatthe Union had not received the (Company's July 28 letter. Goldman testifiedthat he intormed Rolnick of the substance of his conversation with SanfordIn the circumstance there seems to be no basis for Rolnick's assertion that"l'd believed everybody was operating on the assumption, particularly in thefirst meeting, that the contract had been opened, as provided for, in thecollective bargaining arena."sentatives left, Rolnick showed them a copy of the Compa-ny's July 28 letter.Later that day Leonard Sanford telephoned MarvinGoldman. According to Goldman. Sanford said, "Whydon't we get rid of the lawyers? And we've known eachother for many years, and we've worked everything out.Why don't we sit down, and we can negotiate? And I thinkhe was very careful not to say 'new contract.' 'We can worksomething out' on this thing." Goldman said he wouldspeak to his counsel and respond but failed to do so.D. (ConsclusionsThe contract here in issue provides that it will "continuein effect ...through September 30. 1977, and shall continuein effect from year to year after September 30. 1977, unless...." The plain language of the agreement is that it renewsitself automatically unless the condition precedent spelledout therein is met. The condition is: "unless either partyserves notice in writing sixty (60) days prior to the expira-tion date of the contract or extension thereof, or [sic] adesire for termination of or for changes in the agreement."Thus, if the written notice described in the contract was notserved by August 1, 1977. the agreement was automaticallyextended for I year. Since notice was not served by August1, as of August 2 the agreement's expiration date was Sep-tember 30, 1978-- not September 30, 1977.The principle applicable hereto was spelled out in KoenigBrothers, Inc., 108 NLRB 304 (1954). and has been reaf-firmed many times thereafter:The Board has strictly construed provisions whichforestall automatic renewal clauses. Thus the Boardhas held that where the existence or nonexistence of acontract bar depends upon the giving of a timely no-tice. the timeliness of such notice depends not upon thedate of mailing but upon the date of receipt.While acknowledging the validity and applicability ofthese principles, General Counsel, referring to cases wheredelivery of written notice was delayed by conditions beyondthe control of the sender, contends that because the Compa-ny's notice presumably was mailed in time to be deliveredby August 1, even though not actually received by theUnion, it constituted service sufficient to forestall the exten-sion of the parties' contract. However, there are no mitigat-ing circumstances here as were relied upon by the Board inthe cases cited by General Counsel in her brief. The noticeto the Union was merely placed in the Company's office outbox on Thursday, July 28. No evidence was adduced as towhat happened to the letter thereafter-- only that if normaloffice procedure was followed on July 28, the letter waspicked up by the office receptionist 2 or 3 minutes before 5o'clock and was deposited by her in a street mailbox wherethe last posted pickup was 5 p.m. No mitigating circum-stance can be spelled out from such careless handling of aletter whose prompt delivery presumably was of impor-tance to the company. Furthermore, on August 2, Goldmanwas specifically informed by Sanford that the Union hadnot received the Company's letter and although Goldmanpromised to send the Union a copy thereof, he did not.General Counsel further argues, "where the party towhom notice is sent receives actual notice and has taken no510 MOVING PICTURE MACHINE OPERATORS. LOCAL 224action prior to receiving notice which would prejudice hisposition by the lateness of the notice, it would be inequita-ble to penalize a party who in good faith took reasonablesteps to accomplish timely service of the notice. In the in-stant case it is clear that Local 224 received notice on Au-gust 2. 1977, just one da' late, when Goldman called San-ford and specifically advised him of the contents of theletter he had sent to Sanford ...." General Counsel cites nosupport for such proposition. The clause in question re-quires written notice not oral notice--and such clausesare strictly construed. I find, contrary to General Counsel,that the Company did not serve timely written notice uponthe Union as required by their collective-bargaining agree-ment.General Counsel further argues: "Even if notice to re-open the contract was not timely served. Local 224 engagedin a course which led K B to conclude Local 224 hadwaived its right to have the 60-days notice of contract ter-mination provided for the collective-bargaining agree-ment." In support of this so-called waiver theory, GeneralCounsel cites Saniver Stores, Inc.. 190 NILRB 651 (1971):Chamipaign Count;v (Contractors Association,. 210 NLRB 467(1974): and Anchorage Laundn' & Dn (Cleaning Axsocilation.Inc., 216 NLRB 114 (1975). where. as General Counselpoints out, "[iln each of these cases, the Board found thatno waiver had occurred." General Counsel concludes that"it is apparent that Local 224's conduct did not follow thepattern established in Saoier, Champaign or .Anchorage.Thus. Local 224 neither raised the issue as soon as it be-came aware of the fact that timeliness of the notice mightbe a problem, nor prior to the time negotiations actuallybegan." General Counsel overlooks the evidence adducedin this proceeding when she says that the (Union did notraise the issue of the untimeliness of notice. On August 2,when Goldman asked Sanford whether the Union had re-ceived his letter, Sanford informed Goldman that theUnion had not. Presumably Goldman conveyed this infor-mation to the Company's attorney, Rolnick. Rolnick under-stood (or should have understood) that as written notice toterminate or modify the agreement had not been served byAugust 1, 1977, the agreement automatically was extendedfor I year until September 30, 1978. The dealings betweenRolnick and the union representatives in September andOctober 1977 were not inconsistent at least from theUnion's point of view- with the extension of the agree-ment. At the September 23 meeting, Rolnick. on behalf ofthe Company. complained about the Company's poor fi-nancial condition and stated that he would seek a reductionin wage rates. He did not suggest to the Union that theC'ompany was seeking to renegotiate its agreement with theUnion. The fact that the Union was willing to discuss withthe Company adjustments in wages is not inconsistent withits position that the contract's term had been extended for ayear until September 30. 1978. Even after negotiations withRolnick broke up, Sanford telephoned Goldman and sug-gested that if the Company had a financial problem theUnion w;as willing to discuss the Company's problem andseek to work out a mutually satisfactory adjustment.In this case there was no opportunity for the Union towaive the contract's notice provision because there was nocommunication between the Union and the C'ompany untilafter the contract automatically had extended itself for Iyear. In such circumstances, as the Board pointed out inDelu. c Metal Furniture (Compatnv, 121 NL RB 995. 1002(1958). "An untimely notice will ... be treated merely as arequest for modification by mutual assent unless the partiesthereafter clearly terminate the contract." ' A further rea-son why the transactions in September and October cannotconstitute a change in the contract's extended term is thatSanford testified that the executive committee had notgiven him and Crump. the only members who attended theSeptember 23 meeting, authority to modify the agreement."This testimony is unrefuted. The fact that the union repre-sentatives were willing to discuss with the Company itsproblems and seek to work with the Company towards asolution thereof is far from an agreement -even an impliedagreement that the Union was agreeing with the Corn-pany' to modify the term of their contract hb deeming thecontract to expire on September 30, 1977. instead of Sep-tember 30. 1978.I find. contrar' to Cieneral Counsel, that the contractbetween the Company and the Union bs its terms had beenautomatically extended until September 30. 1978, and thatthe Union by taking such a position in its dealings with theCompany did not violate Section 8(b)(3) of the Act.CosN( I SION oi LAV,Respondent has not engaged in the violations of the Actalleged in the complaint.Upon the basis of the foregoing findings of fact, conclu-sion of law, and the entire record in this proceeding. andpursuant to Section 10(c) oft the Act. I issue the followingrecommended:ORD)ER'2The complaint herein is dismissed in its entirety.10 See also 5 5';illiston on ('ontracts. 3d ed.. §678n Nothing occurred at the ()ctober 7 meeting vhich would support a Con-tention that the nion understi*d that its agreement w ith the Compans hadterminated on September 30. 197711 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National l.abor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided In Sec. 102 48of the Rules and Regulations. he adopted hs the Board and become itsfindings, c.nclusions and Order. and all objections thereto shall be deemed·,aised for all purposes511